Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated February 22, 1996, in the above-entitled matter, which granted the respondent’s motion to dismiss the appeals from two judgments of the Supreme Court, Kings County, both rendered December 13, 1993, on the ground that the appellant had absconded from a New York State Correctional Services Work Release Program.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.